Case 2:21-cv-10108-LJM-CI ECF No. 11-4, PageID.172 Filed 04/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN



SAHI COSMETICS L.L.C.,
                                                     Case No. 2:21-cv-10108-LJM-CI
                         Plaintiff,
                                                     Assigned to Hon. Laurie J. Michelson
v.                                                   Magistrate Judge Curtis Ivy, Jr.

REA.DEEMING BEAUTY, INC.                             DECLARATION OF JOANNA
D/B/A BEAUTYBLENDER,                                 BLYTHE IN SUPPORT OF
                                                     DEFENDANT’S MOTION TO
                         Defendant.                  DISMISS AND MEMORANDUM
                                                     OF POINTS AND AUTHORITIES
                                                     IN SUPPORT
                                                     (Fed. R. Civ. P. 12(b)(6))




                            DECLARATION OF JOANNA BLYTHE

         I, JoAnna Blythe, declare:

         1.        I am the Manager of Litigation Support at the firm Greenberg Glusker

Fields Claman & Machtinger LLP, counsel for Rea.Deeming Beauty, Inc. d/b/a/

Beautyblender (“Defendant”) in this matter. I have personal knowledge of the

facts set forth in this declaration and, if called as a witness, I could and would

competently testify to them under oath.

         2.        In connection with this litigation, I was asked by Josh Geller, counsel

for Defendant, to purchase samples of the “Mystic primer serum” sold by Sahi



                                               -1-
73611-00016/4018032.1
Case 2:21-cv-10108-LJM-CI ECF No. 11-4, PageID.173 Filed 04/19/21 Page 2 of 3




Cosmetics, LLC (“Plaintiff”), as well as samples of the “Opal Essence primer

serum” sold by Rea.Deeming Beauty, Inc. (“Defendant”).

         3.        On March 24, 2021, I ordered samples of both the Mystic primer

serum and the Opal Essence primer serum online from sahicosmetics.com and

from beautyblender.com, the official websites for both Plaintiff and Defendant.

These products were shipped to me at 2049 Century Park East Suite 2600, Los

Angeles, CA 90067.

         4.        The products and their packaging are consistent with the photographs

of the products included in Plaintiff’s Complaint. The products appear to be in

their original packaging and do not appear to have been altered or tampered with in

any way. To the best of my knowledge, they are authentic samples of the products

that I understand to be at issue in this litigation.

         5.        I understand that those products are being physically filed and/or

lodged with the Court in connection with Defendant’s Motion to Dismiss, and have

been marked as Exhibit 1 and Exhibit 2, respectively.

         I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.




                                               -2-
73611-00016/4018032.1
Case 2:21-cv-10108-LJM-CI ECF No. 11-4, PageID.174 Filed 04/19/21 Page 3 of 3




         Executed on April ____, 2021 at Los Angeles, California.




                                                         JoAnna Blythe




                                          -3-
73611-00016/4018032.1
